
	

113 HR 338 : Stop Tobacco Smuggling in the Territories Act of 2013
U.S. House of Representatives
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 338
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2013
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  include certain territories and possessions of the United States in the
		  definition of State for the purposes of chapter 114, relating to trafficking in
		  contraband cigarettes and smokeless tobacco.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tobacco Smuggling in the
			 Territories Act of 2013.
		2.Territories and
			 possessions of the United States included in the definition of State for the
			 purposes of the prohibition against trafficking in contraband cigarettes and
			 smokeless tobaccoParagraph
			 (4) of section
			 2341 of title 18, United States Code, is amended by striking
			 or the Virgin Islands and inserting the Virgin Islands,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, or
			 Guam.
		
	
		
			Passed the House of
			 Representatives March 5, 2013.
			Karen L. Haas,
			Clerk.
		
	
